Title: To George Washington from the Pennsylvania Council of Safety, 14 December 1776
From: Pennsylvania Council of Safety
To: Washington, George



Sir
In Council of Safety Philadelphia Decr 14. 1776 8 o’Clock in the Evening

The Council this moment received a Letter from William Attlee Esqr. of Lancaster—extract from which we dispatch to you by express—he says (dated 13th instant).
“The inclosed is copy of a Letter from Colo. Burd last night by express[.] I march with my whole Battalion on Monday next—Colonel Galbreaths Battalion, we are told, will move on Saturday next—The Militia of Lancaster seem rather backward owing principally to this that many of our spirited officers and young men are gone to escort the prisoners sent from hence and upon their return have hopes they will turn out to the assistance of their Brethren—There are a few of the Militia from Cumberland County arrived here, who say that large Numbers are on their way down—The Battalion from Northumberland are also soon expected.”
From these and other Circumstances we have reason to hope a considerable reinforcement may join you in a few days if the enemy can

be kept at bay—We shall communicate every peice of intelligence to you which may appear to deserve your notice and thank you for such information as you may think proper to give this Board. By order of the Council I have the Honor to be Your Excellencys very Humble Servant

Dav’d Rittenhouse V. President

